Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 5/2/2022. 
Claims 1-13 and 15 are pending.
Claims 1, 11-13, and 15 have been amended. 
Claim 14 has been canceled.

Response to Arguments
Claim objections is withdrawn.
Claim Rejections under 35 USC § 112, second paragraph is withdrawn.
Applicant’s argument(s) filed on 5/2/2022, with respect to claim(s) 1-13 and 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of (US 20180097695 A1) in view of Gupta (US20150019342 A1).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 1-6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al (US 20180097695 A1) in view of Gupta (US20150019342 A1).
With respect to independent claims:
Regarding claim(s) 1, Bender et al teach a discovery system to discover Internet of Things (loT) resources for a user, the system comprising: a user client implemented in a user device, the user client comprising: a reception unit to receive information identifying IoT resources adapted to satisfy user requirements; (Bender, [0028]; Each device may be assigned a weight that corresponds with the degree of accuracy the device satisfies the user requirements. Also, instead of having a single device be assigned to a user or having one most optimal device, a group of devices may be assigned which met or exceed the user requirements, and those devices may be provided as the most optimal device selection.) 
a user-requirement assessment unit to determine a user requirement specification based on the user context determined by the user-context determination unit, (Bender, [0024], Makers of IoT devices may provide input to the service regarding the features and other attributes of their IoT devices (including what are considered non-functional requirements) and/or the service or service device 120 can receive or request this information from any source (such as one or more web sites or applications). This embodiment provides an advantage that all available devices on the IoT network may be reduced to a list which is suitable for a particular user profile, user preferences and/or user requirements)
a category identification unit to identify at least one category of IoT object that matches the user requirement specification, an interface to interrogate an IoT-object platform, to identify at least one IoT resource that corresponds to the identified at least one category of IoT object, and
an output unit to send, to a user client implemented on a user device, information identifying the at least one IoT resource identified by the IoT-object-platform interface; (Bender, [0028]; Each device may be assigned a weight that corresponds with the degree of accuracy the device satisfies the user requirements. Also, instead of having a single device be assigned to a user or having one most optimal device, a group of devices may be assigned which met or exceed the user requirements, and those devices may be provided as the most optimal device selection.)
wherein the output unit is configured to send, to the user client, the information identifying the at least one IoT resource identified by the platform interface to interrogate an IoT-object platform. (Bender, [0024], a service will permit a user to find IoT devices that meet the user's requirements for the functionality of the IoT device(s). Recommendations of an IoT device (which can be weighted and based on functionality, security and/or other factors) may be performed by a centralized service, which can provide a list of devices that fit the users' requirements.)
However, the prior art fails to teach and a server apparatus, the server apparatus comprising: a user context determination unit to determine a user context by taking into account information obtained by interrogation of IoT devices local to the user device, the information obtained by interrogation of IoT devices local to the user device being indicative of at least one aspect of the user context,
Gupta teaches and a server apparatus, the server apparatus comprising: a user context determination unit to determine a user context by taking into account information obtained by interrogation of IoT devices local to the user device, the information obtained by interrogation of IoT devices local to the user device being indicative of at least one aspect of the user context, (Gupta, Fig.5B,  [0077], [0084], IoT recommendation engine 510 receive user profile info 526, IoT device info 525 and user input 570.Tthe n-tuple information 52 (user context) 5 may include, among other things, profiles, states, contexts, usage patterns, user associations, location or personal space associations, temporal associations, rankings, or other relevant information associated with the IoT devices 520 in the user IoT environment 500.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the user-requirement assessment unit comprises a natural-language processing tool to a server apparatus, the server apparatus comprising: a user context determination unit to a server apparatus, the server apparatus comprising: a user context determination unit to determine a user context by taking into account information obtained by interrogation of IoT devices local to the user device, the information obtained by interrogation of IoT devices local to the user device being indicative of at least one aspect of the user context as taught by Gupta. The motivation/suggestion would have been because there is a need to provide personalized recommendations based on relevant real-time knowledge about various things in the IoT environment. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 11, Bender-Phillips teaches server apparatus comprising: a user-context determination unit to determine a user context by taking into account information obtained by interrogation of IoT devices local to the user device, the information obtained by interrogation of IoT devices local to the user device being indicative of at least one aspect of the user context, (Gupta, Fig.5B,  [0077], [0084], IoT recommendation engine 510 receive user profile info 526, IoT device info 525 and user input 570.Tthe n-tuple information 52 (user context) 5 may include, among other things, profiles, states, contexts, usage patterns, user associations, location or personal space associations, temporal associations, rankings, or other relevant information associated with the IoT devices 520 in the user IoT environment 500.)
a user-requirement assessment unit to determine a user requirement specification based on the user context determined by the user-context determination unit, (Bender, [0024], Makers of IoT devices may provide input to the service regarding the features and other attributes of their IoT devices (including what are considered non-functional requirements) and/or the service or service device 120 can receive or request this information from any source (such as one or more web sites or applications). This embodiment provides an advantage that all available devices on the IoT network may be reduced to a list which is suitable for a particular user profile, user preferences and/or user requirements)
a category identification unit to identify at least one category of IoT object that matches the user requirement specification, an IoT-object-platform interface to interrogate an IoT-object platform, to identify at least one IoT resource that corresponds to the identified at least one category of IoT object, and (Bender, [0028]; Each device may be assigned a weight that corresponds with the degree of accuracy the device satisfies the user requirements. Also, instead of having a single device be assigned to a user or having one most optimal device, a group of devices may be assigned which met or exceed the user requirements, and those devices may be provided as the most optimal device selection.)
an output unit to send, to a user client implemented on a user device, information identifying the at least one IoT resource identified by the IoT-object-platform interface. (Bender, [0024], a service will permit a user to find IoT devices that meet the user's requirements for the functionality of the IoT device(s). Recommendations of an IoT device (which can be weighted and based on functionality, security and/or other factors) may be performed by a centralized service, which can provide a list of devices that fit the users' requirements.)

Regarding claim(s) 12, Bender- teaches user device in which is implemented a user client comprising: a user input interface configured to receive user input indicative of a user requirement; (Bender, [0024], a service will permit a user to find IoT devices that meet the user's requirements for the functionality of the IoT device(s). Recommendations of an IoT device (which can be weighted and based on functionality, security and/or other factors) may be performed by a centralized service, which can provide a list of devices that fit the users' requirements.)
a transmission unit configured to output, to a server apparatus, information indicative of received user input indicative of a user requirement; (Bender, [0024], a service will permit a user to find IoT devices that meet the user's requirements for the functionality of the IoT device(s). Recommendations of an IoT device (which can be weighted and based on functionality, security and/or other factors) may be performed by a centralized service, which can provide a list of devices that fit the users' requirements.)
a reception unit configured to receive, from the server apparatus, information identifying at least one IoT resource available to the user device and having properties adapted to satisfy the user requirement, determined from the user context and, if provided, also from user input; (Bender, [0024], a service will permit a user to find IoT devices that meet the user's requirements for the functionality of the IoT device(s). Recommendations of an IoT device (which can be weighted and based on functionality, security and/or other factors) may be performed by a centralized service, which can provide a list of devices that fit the users' requirements. Since the pool of available IoT devices and resources is likely to yield a less than perfect requirement match, a prioritized list of devices that best fit the user's requirements may be provided.)
a communications unit to interrogate IoT devices local to the user device, the communications unit being configured to obtain information indicative of at least one aspect of the user context by interrogating IoT devices local to the user device; and (Gupta, Fig.5B,  [0077], [0084], IoT recommendation engine 510 receive user profile info 526, IoT device info 525 and user input 570.Tthe n-tuple information 52 (user context) 5 may include, among other things, profiles, states, contexts, usage patterns, user associations, location or personal space associations, temporal associations, rankings, or other relevant information associated with the IoT devices 520 in the user IoT environment 500.)
a client-side user-context identification unit to output, to the server apparatus, user- context information obtained from the IoT devices interrogated by the communications unit. (Bender, [0028]; Each device may be assigned a weight that corresponds with the degree of accuracy the device satisfies the user requirements. Also, instead of having a single device be assigned to a user or having one most optimal device, a group of devices may be assigned which met or exceed the user requirements, and those devices may be provided as the most optimal device selection.)

Regarding claim(s) 13, Bender-Gupta teaches a computer-implemented method performed by a server apparatus, the method comprising: determining a user context by taking into account information obtained by interrogation of IoT devices local to the user device, the information obtained by interrogation of IoT devices local to the user device being: generated by the IoT devices local to the user, and indicative of at least one aspect of the user context, (Gupta, Fig.5B,  [0077], [0084], IoT recommendation engine 510 receive user profile info 526, IoT device info 525 and user input 570.Tthe n-tuple information 52 (user context) 5 may include, among other things, profiles, states, contexts, usage patterns, user associations, location or personal space associations, temporal associations, rankings, or other relevant information associated with the IoT devices 520 in the user IoT environment 500.)
determining a user requirement specification based on the determined user context, identifying at least one category of IoT object that matches the user requirement specification, interrogating an IoT-object platform to identify at least one IoT resource that corresponds to the identified at least one category of IoT object, and (Bender, [0028]; Each device may be assigned a weight that corresponds with the degree of accuracy the device satisfies the user requirements. Also, instead of having a single device be assigned to a user or having one most optimal device, a group of devices may be assigned which met or exceed the user requirements, and those devices may be provided as the most optimal device selection.))
 sending, to a user client implemented on a user device, information identifying the at least one IoT resource identified by the interrogating of the IoT-object-platform. . (Bender, [0024], a service will permit a user to find IoT devices that meet the user's requirements for the functionality of the IoT device(s). Recommendations of an IoT device (which can be weighted and based on functionality, security and/or other factors) may be performed by a centralized service, which can provide a list of devices that fit the users' requirements. Since the pool of available IoT devices and resources is likely to yield a less than perfect requirement match, a prioritized list of devices that best fit the user's requirements may be provided.)

Regarding claim(s) 15, Bender-Gupta teaches a computer-implemented method, performed by a user client on a user device, comprising: monitoring an input interface of the user client for user input indicative of a user requirement; outputting, to server apparatus, information representative of received user input indicative of a user requirement; (Bender, [0028]; Each device may be assigned a weight that corresponds with the degree of accuracy the device satisfies the user requirements. Also, instead of having a single device be assigned to a user or having one most optimal device, a group of devices may be assigned which met or exceed the user requirements, and those devices may be provided as the most optimal device selection.))
interrogating IoT devices local to the user device, to obtain information indicative of at least one aspect of the user context; outputting, to the user apparatus, context information obtained from the IoT devices interrogated by the communications unit; and (Gupta, Fig.5B,  [0077], [0084], IoT recommendation engine 510 receive user profile info 526, IoT device info 525 and user input 570.Tthe n-tuple information 52 (user context) 5 may include, among other things, profiles, states, contexts, usage patterns, user associations, location or personal space associations, temporal associations, rankings, or other relevant information associated with the IoT devices 520 in the user IoT environment 500.)
receiving, from the server apparatus, information identifying at least one IoT resource available to the user device and having properties adapted to satisfy a user requirement determined from the user context and, if provided, also from user input. (Bender, [0024], a service will permit a user to find IoT devices that meet the user's requirements for the functionality of the IoT device(s). Recommendations of an IoT device (which can be weighted and based on functionality, security and/or other factors) may be performed by a centralized service, which can provide a list of devices that fit the users' requirements. Since the pool of available IoT devices and resources is likely to yield a less than perfect requirement match, a prioritized list of devices that best fit the user's requirements may be provided.)

With respect to dependent claims:
Regarding claim(s) 2, Bender-Gupta teaches the discovery system of claim 1, wherein: the user client further comprises: a user input interface to receive user input indicative of a user requirement, and a transmission unit to output information representative of the user input to the server apparatus; and (Bender, [0024], a service will permit a user to find IoT devices that meet the user's requirements for the functionality of the IoT device(s). Recommendations of an IoT device (which can be weighted and based on functionality, security and/or other factors) may be performed by a centralized service, which can provide a list of devices that fit the users' requirements.)
 the server apparatus further comprises an input interface to receive, from the user client, the information representative of the user input; and (Bender, [0024], Makers of IoT devices may provide input to the service regarding the features and other attributes of their IoT devices (including what are considered non-functional requirements) and/or the service or service device 120 can receive or request this information from any source (such as one or more web sites or applications).)
the user-requirement assessment unit of the server apparatus is configured to determine the user requirement specification based on the user context determined by the user- context determination unit  and on information, received from the user client, representative of the user input. (Bender, [0024], Makers of IoT devices may provide input to the service regarding the features and other attributes of their IoT devices (including what are considered non-functional requirements) and/or the service or service device 120 can receive or request this information from any source (such as one or more web sites or applications). This embodiment provides an advantage that all available devices on the IoT network may be reduced to a list which is suitable for a particular user profile, user preferences and/or user requirements)
Regarding claim(s) 3, Bender-Gupta teaches the discovery system of claim 1, wherein: the user client further comprises a client-side user-context identification unit to output, to the server apparatus, information indicative of at least one aspect of the user context; and the user-context determination unit of the server apparatus is configured to determine the user context taking into account user-context information received from the user client. (Bender, [0023], FIG. 1 illustrates a system 100 configured to provide IoT device configuration according to example embodiments. Referring to FIG. 1, a user device 132 and user requirements 134 may be part of or communicably coupled to a user device service or structure 130 which includes a user profile, memory and a communication platform for communicating with a centralized IoT service device(s) 120. Such communication may include receiving updates and other information from the IoT service device 120 and providing information from the structure 130 to the service device. In other embodiments, the functionality and elements described herein can all be contained in or performed by the user device 132. The requirement information is received via a per user or per profile basis and used to organize IoT device related information (such as availability, functionality, etc.))
Regarding claim(s) 4, Bender-Gupta teaches the discovery system of claim 1, wherein the user client further comprises a communications unit to interrogate IoT devices local to the user device. (Bender, [0023], FIG. 1 illustrates a system 100 configured to provide IoT device configuration according to example embodiments. Referring to FIG. 1, a user device 132 and user requirements 134 may be part of or communicably coupled to a user device service or structure 130 which includes a user profile, memory and a communication platform for communicating with a centralized IoT service device(s) 120. Such communication may include receiving updates and other information from the IoT service device 120 and providing information from the structure 130 to the service device. In other embodiments, the functionality and elements described herein can all be contained in or performed by the user device 132. The requirement information is received via a per user or per profile basis and used to organize IoT device related information (such as availability, functionality, etc.))

Regarding claim(s) 5, Bender-Gupta teaches teach the discovery system of claim 4, wherein the communications unit is configured to obtain information indicative of at least one aspect of the user context by interrogating IoT devices local to the user device, and the user client comprises a client-side user-context identification unit to output, to the server apparatus, context information obtained from the interrogated IoT devices. (Bender, [0023], FIG. 1 illustrates a system 100 configured to provide IoT device configuration according to example embodiments. Referring to FIG. 1, a user device 132 and user requirements 134 may be part of or communicably coupled to a user device service or structure 130 which includes a user profile, memory and a communication platform for communicating with a centralized IoT service device(s) 120. Such communication may include receiving updates and other information from the IoT service device 120 and providing information from the structure 130 to the service device. In other embodiments, the functionality and elements described herein can all be contained in or performed by the user device 132. The requirement information is received via a per user or per profile basis and used to organize IoT device related information (such as availability, functionality, etc.))

Regarding claim(s) 6, Bender-Gupta teaches the discovery system of claim 4, wherein the user client is configured to notify the server apparatus of IoT devices interrogated by the communications unit, and the user-context determination unit is configured to interrogate an IoT-object platform to retrieve information, indicative of at least one aspect of the user context, generated by the IoT devices identified in the notification. (Bender, [0023], FIG. 1 illustrates a system 100 configured to provide IoT device configuration according to example embodiments. Referring to FIG. 1, a user device 132 and user requirements 134 may be part of or communicably coupled to a user device service or structure 130 which includes a user profile, memory and a communication platform for communicating with a centralized IoT service device(s) 120. Such communication may include receiving updates and other information from the IoT service device 120 and providing information from the structure 130 to the service device. In other embodiments, the functionality and elements described herein can all be contained in or performed by the user device 132. The requirement information is received via a per user or per profile basis and used to organize IoT device related information (such as availability, functionality, etc.))
Regarding claim(s) 8, Bender-Gupta teaches the discovery system of claim 1, wherein the category identification unit comprises at least one of: a cognitive reasoning engine, and a collaborative filtering unit. (Bender, [0028], FIG. 3A illustrates a flow diagram of an example method of operation according to example embodiments. Referring to FIG. 3, the method 300 may include one or more of identifying user requirements 312, identifying a prioritized list of devices operating on a network 314, identifying a degree of accuracy between the user requirements and the prioritized list of devices by performing tests associated with the user requirements on the prioritized list of devices 316, and providing an optimal device selection among the prioritized list of devices based on the degree of accuracy 318)
Regarding claim(s) 9, Bender-Gupta teaches the discovery system of claim 1, wherein the IoT-object-platform interface is configured to interrogate the IoT-object platform using adapted object categories mapped from the object categories identified by the category identification unit by a semantic matching unit, the semantic matching unit being configured to determine semantically matched IoT object categories in the IoT-object platform for the object categories of the category identification unit. (Bender, [0024], a service will permit a user to find IoT devices that meet the user's requirements for the functionality of the IoT device(s). Recommendations of an IoT device (which can be weighted and based on functionality, security and/or other factors) may be performed by a centralized service, which can provide a list of devices that fit the users' requirements. Since the pool of available IoT devices and resources is likely to yield a less than perfect requirement match, a prioritized list of devices that best fit the user's requirements may be provided.)
Regarding claim(s) 10, Bender-Gupta teaches the discovery system of claim 1, wherein the output unit is further configured to: inform the user client only of IoT resources that are available to the user, and send, to the user client, access information indicative of how to access the identified IoT resources. (Bender, [0024], a service will permit a user to find IoT devices that meet the user's requirements for the functionality of the IoT device(s). Recommendations of an IoT device (which can be weighted and based on functionality, security and/or other factors) may be performed by a centralized service, which can provide a list of devices that fit the users' requirements. Since the pool of available IoT devices and resources is likely to yield a less than perfect requirement match, a prioritized list of devices that best fit the user's requirements may be provided.)


2.	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bender et al (US 20180097695 A1) in view of Gupta (US20150019342 A1) in view of Yao et al (US 20180286396 A1).
Regarding claim(s) 7, the prior art fail to teach the discovery system of claim 1, wherein the user-requirement assessment unit comprises a natural-language processing tool to determine user requirements by processing user input expressed in natural language. 
However, Yao et al teach wherein the user-requirement assessment unit comprises a natural-language processing tool to determine user requirements by processing user input expressed in natural language. (Yao, Fig.1; [0032] As shown in FIG. 1, the method for processing a speech instruction according to embodiments of the present disclosure may include following acts.[0033] At block S11, a speech instruction is recognized, so as to generate text information corresponding to the speech instruction.[0034] When a user needs speech interaction, the speech instruction may be input into the man-machine interactive interface. Then, the speech instruction is recognized to generate the text information corresponding to the speech instruction. [0062] At block S16, semantic analysis is performed on the corrected text information, and the corresponding operation is executed according to a semantic analysis result of the corrected text information.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the user-requirement assessment unit comprises a natural-language processing tool to determine user requirements by processing user input expressed in natural language as taught by Yao et al. The motivation/suggestion would have been because there is a need to reducing the operation of a user and improving the user's interactive experience. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUJI CHEN/
Examiner, Art Unit 2449


	/VIVEK SRIVASTAVA/             Supervisory Patent Examiner, Art Unit 2449